Citation Nr: 0718323	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating beyond August 31, 
2002, based on convalescence from left knee surgery performed 
by VA in July 2002.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1963 to August 1966 and from May 1972 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The record shows that in July 2002 the veteran had 
arthroscopic surgery on his service-connected left knee.  
After the surgery, the RO assigned a temporary total rating, 
100 percent, under 38 C.F.R. § 4.30 (convalescence) for one 
month, ending August 31, 2002. 

The veteran contends that he required a period of 
convalescence beyond August 2002. 

VA records show that after the arthroscopic surgery the 
veteran was to follow a postoperative rehabilitation 
protocol.  The record of physical therapy ends in August 
2002.  In October 2002, the veteran complained of left knee 
pain.  In February 2003, it was noted that the veteran's 
physical therapy was terminated because his knee locked 
during a treadmill exercise.  In August 2003, an Army 
physician stated that the veteran had been unable to return 
to work since his knee surgery. 



As the evidence of record is insufficient to decide the 
claim, under the duty to assist, 38 C.F.R. § 3.159(c)(4), the 
case is Remanded for the following action:

1. Obtain VA records, including a copy 
of the postoperative rehabilitation 
protocol, since September 2002 from the 
VA clinic in El Paso, Texas, and the 
records from the William Beaumont Army 
Hospital in El Paso, Texas, since July 
2002. 

2. After the development above has been 
completed, readjudicate the claim.  If 
necessary obtain a VA medical opinion on 
whether the surgery resulted in severe 
postoperative residuals, that is, regular 
weight bearing prohibited.  If the 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



